Citation Nr: 0621358	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
disability.

REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1951 to October 1971.  This matter comes before the 
Board of Veterans Appeals (Board) on appeal from a January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for a right eye disability.

On September 30, 2005, a hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1. By decision dated in February 1972, the RO denied service 
connection for a right eye disability.

2. Evidence received since the February 1972 rating decision 
is either cumulative to, or redundant of, the evidence 
previously of record.

3. A right eye disability was not present in service or 
manifested for many years thereafter and is not shown to be 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The February 1972 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002& Supp. 2005).   

2.  New and material evidence has not been received, and the 
claim seeking service connection for a right eye disability 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A December 2001 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The January 2004 rating decision and 
an April 2004 statement of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Although the veteran was not 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), such 
notice would only be relevant if the benefit sought was being 
granted. 

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim.  On March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), which held that VA must 
examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of 
the evidence of service connection found lacking in the 
previous denial.  Kent slip op. at 9.   

The veteran initially sought to reopen his claim for 
service connection in November 2001.  In a letter dated 
December 2001, the RO informed the veteran that new and 
material evidence was required to reopen his previously 
denied claim.  The RO advised the veteran that, to be 
considered new, the evidence must be submitted to the VA 
for the first time, and to be considered material, the 
evidence must bear directly and substantially on the 
issue for consideration.  In October 2002, the RO sent 
the veteran another letter informing him of the 
requirements of new and material evidence and requesting 
that he submit such evidence. Accordingly, the Board 
finds that the veteran was properly advised of the 
information necessary to substantiate his claim to 
reopen.   

Regarding the duty to assist, the RO requested that the 
veteran submit any relevant evidence and identify any 
records that he would like the RO to obtain on his 
behalf.  The RO obtained service medical records and 
private medical records on the veteran's behalf.  The 
record in this case includes service medical records as 
well as private treatment records.  The veteran has not 
since identified any relevant outstanding records 
pertinent to this claim.  



 
Legal Criteria

Under 38 U.S.C.A. § 5108, if new and material evidence 
is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2005).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Certain conditions associated with herbicide exposure are 
presumed service connected for veterans who served in the 
Republic of Vietnam when manifested within specified time 
periods.  See 38 U.S.C.A. § 1116 (West 2002).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Analysis

The veteran had active duty from October 1951 to October 
1971.  The veteran seeks service connection for a right eye 
disability.  Medical records show that the veteran has a 
current diagnosis of a right eye cataract and a detached 
retina in the right eye.  
He states that his current eye condition is related to sun 
exposure in service and states that he complained about eye 
problems during service.

The veteran's service medical records show that, aside from a 
mild astigmatism, no eye conditions or injuries were noted 
during service.  Normal vision was noted at the October 1951 
entrance examination.  A flight examination in February 1954 
found 20/20 visual acuity in both eyes and a diagnosis of 
mild hyperopic astigmatism, for which glasses were 
recommended.  Medical records show that, in April 1958, June 
1959 and September 1959, the veteran complained of a fear 
that he would be struck in the eyes.  He never reported a 
specific eye injury.  A September 1959 ophthalmologic 
examination showed no ocular problems.  The veteran was 
referred for counseling in 1959 due to his fear of being 
injured in the right eye.  In November 1961, he complained of 
pain over his right eye, but no condition was diagnosed.  At 
January 1966 periodic examination, the veteran denied any eye 
trouble.  In August 1968, the veteran reported having pain 
behind the right eye, particularly when exposed to sun, but 
no condition was diagnosed. 

With respect to the veteran's contentions regarding Agent 
Orange exposure, the veteran's eye disability is not one of 
the presumptive conditions associated with exposure to Agent 
Orange.  The veteran has not alleged that he has any of the 
presumptive conditions specified in 38 U.S.C.A. § 1116.

By decision dated in February 1972, the RO denied service 
connection for a right eye disability.  The rating decision 
noted that medical evidence demonstrated the veteran's 
complaints of fear of being struck in the eye but did not 
reveal any evidence of an eye injury or organic disease of 
the eyes.  
Evidence received since the February 2002 rating decision 
includes a transcript of a travel board hearing and a 
statement from the veteran's ophthalmologist.  The veteran 
testified at a travel board hearing in September 2005.  He 
testified that, during service, he sometimes felt like 
something was going to hit him in the eye.  He stated that he 
visited doctors with this complaint during service, but the 
doctors could not find anything wrong.  He also contended 
that being exposed to bright sunlight in Korea and the 
Phillipines during service may have contributed to his right 
eye disability.  He testified that he began wearing glasses 
approximately six to seven years after service and that he 
first visited a physician for treatment of an eye disability 
some 20 years after service.  
  
With respect to the private treatment records, the veteran's 
ophthalmologist stated in an August 2003 letter that the 
veteran has a history of problems with his right eye, 
including cataract surgery in June 1999 and retinal 
detachment in 2001 with cystoid macular edema.  The physician 
did not relate these conditions to any incident of service.  
As none of the evidence submitted since December 2002 relates 
to an unestablished fact necessary to substantiate the 
veteran's claim or raises a reasonable possibility of 
substantiating the claim, it cannot serve to reopen his 
claim.

Although new, this evidence is not material, as it does not 
tend to substantiate the elements of service connection found 
lacking in the veteran's claim.  Specifically, this evidence 
does not establish that a right eye disability was incurred 
during service or within the presumptive one-year period 
following service.  This evidence is merely cumulative of the 
fact that the veteran has a current right eye disability.

Regarding the veteran's testimony at the September 2005 
Travel Board hearing, no medical or other competent evidence 
was submitted to support the veteran's argument.  He is a 
layperson and lacks the medical training and expertise to 
render a competent opinion on a matter such as the 
relationship between a current disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and the criteria 
for reopening the claim seeking service connection for a 
right eye disability are not met.


ORDER

Service connection for a right eye disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


